Ellington, Chief Judge.
The Supreme Court granted certiorari in this case and, in Jones v. State,* 1 reversed the judgment of this Court. Therefore, we vacate our earlier opinion2 and adopt the judgment of the Supreme Court as our own.

Judgment reversed.


Doyle, P. J., and Andrews, J., concur.

Robert Stokely, Solicitor-General, Stephen J. Tuggle, Natalie Ashman, Assistant Solicitors-General, for appellee.

 291 Ga. 35 (727 SE2d 456) (2012).


 Jones v. State, 308 Ga. App. XXII (March 9, 2011) (unpublished).